Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2016

                                      No. 04-16-00679-CV

                                      John M. DONOHUE,
                                           Appellant

                                                v.

                         SAN ANTONIO POLICE DEPARTMENT,
                                     Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014ci12457
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
         Appellant, who is pro se on appeal, has filed a motion asking the court to appoint counsel
for purposes of appeal. The Sixth Amendment to the United States Constitution grants an
indigent criminal defendant the right to counsel, but does this right does not generally apply in
civil cases. Mustapha v. HSBC Bank USA Nat’l Ass’n, No. 14-11-00112-CV, 2012 WL 273897,
at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012, pet. denied) (citing Turner v. Rogers, 564
U.S. 431, 441–42 (2011)). With rare exceptions, a party is not entitled to court-appointed
counsel in a civil case. Id. (citing Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003)). Texas
has statutorily provided for appointed counsel in juvenile delinquency cases, in parental
termination cases, and in cases in which application for court-ordered mental health services has
been made. Id. (citing TEX. FAM. CODE ANN. § 51.10; id. §107.013; TEX. HEALTH & SAFETY
CODE ANN. § 574.003). A trial court has discretion to appoint counsel to an indigent civil
litigant, “in some exceptional cases” in which “the public and private interests at stake are such
that the administration of justice may best be served by appointing a lawyer to represent an
indigent civil litigant.” Id. (quoting Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590, 594
(Tex.1996)). We conclude that this case does not present exceptional circumstances warranting
appointment of counsel, and therefore DENY appellants’ motion.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court